PUBLIC COMPETITIVE BIDDING ACT — EMERGENCY CONTRACTS Under the terms and conditions of the Public Competitive Bidding Act of 1974, as amended by 61 O.S. 101 [61-101] et seq. (1975), 61 O.S. 106 [61-106] requiring bidding documents on file at least twenty (20) days prior to the date set for opening of bids, does not prevent the award of an emergency contract under Section 130 if the awarding public agency determines to solicit bids for such emergency contract. The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Under the terms and conditions of the Public Competitive Bidding Act of 1974, as amended by 61 O.S. 101 [61-101], et seq. (1975), does 61 O.S. 106 [61-106] prevent the award of an emergency contract under 61 O.S. 130 [61-130], unless the bidding documents have been on file at least twenty (20) days prior to the date set for opening of bids, if the awarding public agency determines to solicit bids for such emergency contract? The Public Competitive Bidding Act of 1974 is found at 61 O.S. 101 [61-101] et seq. (1975).  Title 61 O.S. 106 [61-106] (1975), states: "At least one (1) complete set of bidding documents regarding a proposed public construction contract shall be on file in the main office of the awarding public agency at least twenty (20) days prior to the date set for opening bids. The officer, agent or employee of the awarding public agency designated in the bid notice shall have a sufficient number of complete sets of said bidding documents and shall provide a complete set of same to any prospective bidder, upon request; provided, however, that the awarding public agency may require a reasonable deposit for each such set; provided, that such deposit shall not exceed the actual cost of duplicating or printing. The public agency may retain all or part of said deposit if so stated in the notice for bids." Your question regarding the awarding of an emergency contract can be answered by a plain reading of 61 O.S. 130 [61-130] (1975), which provides: "The provisions of this act with reference to notice and bids shall not apply whenever the governing body of a public agency declares by a two-thirds (2/3) vote of all of the members of the governing body that an emergency exists. The governing bodies of all public agencies are further authorized, upon approval of two-thirds (2/3) of all of the members of the governing body, to delegate to the chief administrative officer of a public agency the authority to declare an emergency situation, in which event the provisions of this act with reference to notice and bids shall not apply, but such authority shall not extend to any contract exceeding Twenty-five Thousand Dollars ($25,000.00) in amount; provided, that whenever said chief administrative officer shall declare such an emergency he shall notify the governing body of such action within ten (10) days.  Such notification shall contain a statement of the reasons for his action, and shall be recorded in the official minutes of said governing body.  "B. Emergency as used in this section shall be limited to conditions resulting from a sudden unexpected happening or unforeseen occurrence or condition and situation wherein the public health or safety is endangered.  "C. The reasons for declaring an emergency and not complying with the provisions of this act shall be entered into the official minutes of the governing body of the public agency." (Emphasis added.) It is apparent that whenever an emergency situation has been declared, the provisions pertaining to notice and bids in the Public Competitive Bidding Act of 1974 includes 61 O.S. 106 [61-106] pertaining to bidding documents on file.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under the terms and conditions of the Public Competitive Bidding Act of 1974, as amended by 61 O.S. 101 [61-101] et seq. (1975), 61 O.S. 106 [61-106] requiring bidding documents on file at least twenty (20) days prior to the date set for opening of bids, does not prevent the award of an emergency contract under 61 O.S. 130 [61-130] if the awarding public agency determines to solicit bids for such emergency contract.  (DAVID K. McCURDY) (ksg)